United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-3787
                        ___________________________

                             United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                              Jason Brandon Schultz

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                  for the Northern District of Iowa - Ft. Dodge
                                 ____________

                         Submitted: September 23, 2016
                            Filed: January 10, 2017
                                ____________

Before COLLOTON, MELLOY, and SHEPHERD, Circuit Judges.
                         ____________

SHEPHERD, Circuit Judge.

       Jason Brandon Schultz challenges three special conditions of supervised
release the district court1 imposed when sentencing him on a supervised release



      1
      The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
revocation to 22 months imprisonment to be followed by one year of supervised
release. We affirm.
                                     I.

       In October 2007, Schultz was convicted in Maryland state court of third-degree
sexual assault. This conviction stemmed from a consensual relationship with a 14-
year-old girl when Schultz was 23 years of age. Under federal law, Schultz was
required to register as a sex offender in his state of residence. In November 2008,
Schultz was residing in Iowa without having registered as a sex offender in that state.
As a result, he pled guilty to failing to register as a sex offender, and the district court
sentenced him to 30 months imprisonment to be followed by 5 years of supervised
release. He began his supervised release term in June 2011.

      In December 2012, the district court revoked Schultz’s supervised release
based on multiple violations, including failure to comply with residential reentry
center rules, disorderly conduct, excessive use of alcohol, and use of illegal drugs.
The court sentenced Schultz to 21 months imprisonment to be followed by 3 years of
supervised release.

      After his release, Schultz again violated the terms of his supervised release by
associating with persons involved in criminal activity and having contact with
children under the age of 18. As a result, the district court modified the terms of the
supervised release and ordered Schultz to serve two consecutive weekends in jail.

       In November 2015, the district court again revoked Schultz’s supervised
release. At the revocation hearing, Schultz admitted he used cocaine, twice failed to
submit a urine sample for testing, and possessed cocaine. The district court also
found Schultz had engaged in cocaine distribution. The court sentenced Schultz to
22 months imprisonment to be followed by 1 year of supervised release.



                                            -2-
      As part of the sentence, the court imposed three special conditions of
supervised release relevant to this appeal. Special Condition 4 prohibited Schultz
“from owning or having in his possession any pornographic materials” or from
“enter[ing] any establishment where pornography or erotica can be obtained or
viewed.” Special Condition 5 directed Schultz to make any computer or electronic
devices available for search or monitoring by a United States probation officer.
Special Condition 6 prohibited Schultz from having contact with any children under
the age of 18 without prior written consent of the probation office.

       Each of these conditions had been part of the original sentence and the first
revocation sentence. At the latest revocation hearing, Schultz only objected to
Special Condition 6, arguing for a change in that condition because he had a one-
year-old son with whom he desired regular contact. In response to the objection, the
district court added to Special Condition 6 that “[t]he United States Probation Office
will work with you and your family to set up supervised communications and visits
with your biological and legally adopted children.” Schultz now appeals the three
special conditions.

                                            II.

       Generally, we review “the imposition of special conditions for abuse of
discretion, but when a defendant has failed to properly object to the imposition of the
condition at the sentencing hearing,” we review for plain error. United States v.
Roberts, 687 F.3d 1096, 1100 (8th Cir. 2012). Therefore, we will review the district
court’s continuation of Special Conditions 4 and 5 for plain error and the
continuation, with modification, of Special Condition 6 for abuse of discretion.

       “To obtain relief under a plain-error standard of review, the party seeking relief
must show that there was an error, the error is clear or obvious under current law, the
error affected the party’s substantial rights, and the error seriously affects the fairness,

                                            -3-
integrity, or public reputation of judicial proceedings.” United States v. Poitra, 648
F.3d 884, 887 (8th Cir. 2011).

       A district court has broad discretion to order special conditions of supervised
release so long as “the conditions are reasonably related to the sentencing factors set
forth in [18 U.S.C.] § 3553(a), involve no greater deprivation of liberty than is
reasonably necessary for the purposes set forth in § 3553(a), and are consistent with
any pertinent policy statements issued by the Sentencing Commission.” United States
v. Morais, 670 F.3d 889, 895 (8th Cir. 2012); see also 18 U.S.C. § 3583(d)(1)-(3).

       As to Special Condition 4, Schultz argues the condition is not reasonably
related to his crime and the district court failed to conduct an individualized inquiry
before imposing this condition. Further, he argues the provisions are overbroad and
vague, such that he has no clear notice as to what he can view or what businesses he
can enter without violating his supervised release.

       When the district court first sentenced Schultz, it noted “a number of things . . .
of concern, . . . the two most serious” being his conviction for sexual contact with a
minor female and his three convictions for violating a no-contact order as to a minor
female. The court noted there “seems to be a pattern of interest in inappropriately
aged females.” Without objection, the court imposed Special Condition 4 at the
original sentencing and reimposed the condition at the revocation sentencing. We
hold Schultz has not shown the district court plainly erred in imposing this condition.
At the original sentencing, the court expressed its concern about Schultz’s prior
sexual involvement with underaged females and indicated he had developed a
“pattern” of inappropriate behavior in that regard. As we have previously held, “the
need to protect children from future exploitation” justifies banning a defendant “from
possessing any pornography.” See United States v. Mefford, 711 F.3d 923, 927 (8th
Cir. 2013) (internal quotation marks omitted) (citing United States v. Ristine, 335
F.3d 692, 694-95 (8th Cir. 2003)). Further, after reviewing the record, we conclude

                                           -4-
the condition is appropriately tailored to Schultz’s circumstances in light of his
original sex offense and the court’s finding of a “pattern” of inappropriate behavior
towards minors. Additionally, we have previously rejected the overbreadth challenge
Schultz makes here. See id. at 928 (rejecting overbreadth challenge where the special
condition banned the defendant from “enter[ing] any location where pornography,
erotica, or adult entertainment can be obtained or viewed” (alteration in original)).
Accordingly, the district court did not err in imposing Special Condition 4. For the
same reasons, we affirm the district court’s imposition of Special Condition 5, which
does not prohibit Schultz’s access to computers, rather it only allows the United
States Probation Office the ability to monitor his computer usage. This condition is
reasonably necessary to monitor whether Schultz is violating the pornography
restriction and to monitor whether Schultz is violating the restriction concerning his
contact with minors—a restriction he has had difficulty complying with in the past.

       Schultz only objected to the imposition and terms of Special Condition 6,
which prohibits him from having contact with any minor children without written
consent from the probation office. Due to concerns Schultz expressed about his
desire to maintain contact with his infant son, the district court added language
directing the probation office to “work with [Schultz] and [his] family to set up
supervised communications and visits with [his] biological and legally adopted
children.”

      Schultz argues the district court abused its discretion in imposing this special
condition because the district court did not make individualized inquiry into the need
to prevent Schultz from having contact with his own children. Further, Schultz
claims the restriction is not narrowly tailored to meet the considerations of § 3553(a).

       We addressed a similar challenge in United States v. Simons, 614 F.3d 475 (8th
Cir. 2010). There a defendant, who like Schultz was convicted of failing to register
as a sex offender, challenged the special condition prohibiting him from having

                                          -5-
contact with children under the age of 18, including his own children, unless the
contact was approved in advance by the defendant’s probation officer. Id. at 481.
We upheld the special condition, noting, “[i]n many of our cases affirming no-contact
conditions, we have cited a defendant’s history of sexual abuse of minors as a factor
in our decisions.” Id. Looking at Schultz’s personal history, he was originally
convicted in state court of having a sexual relationship with a 14-year-old girl when
he was 23 years of age. At the original sentencing, the district court took notice of
the prior conviction and convictions for violating no-contact orders with other minor
females.

      In light of this history and the district court’s recognition of the need for
Schultz to maintain a relationship with his children, the district court made
individualized findings and the restriction is narrowly tailored to address the
circumstances of Schultz’s criminal history as well as his family situation.
Accordingly, the district court did not abuse its discretion in imposing Special
Condition 6.

                                        III.

      We affirm the sentence.
                      ______________________________




                                         -6-